Citation Nr: 1037962	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-18 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a bilateral hand disorder 
claimed a Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to April 1994 and 
from October 2003 to March 2008. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing in Washington, DC, in February 2010.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  The Veteran had bilateral hand symptoms, including pain, 
tingling, and numbness, during active service, and continuously 
after service.  

2.  The weight of the competent evidence is in relative equipoise 
on the question of whether a current bilateral hand disorder, 
variously diagnosed as Raynaud's syndrome and dysesthesias, is 
related to the Veteran's active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
bilateral hand disorder, variously diagnosed as Raynaud's 
syndrome and dysesthesias, is due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  In the present case, in view of the favorable 
disposition, the Board finds that all notification and 
development action necessary to render a fair decision on the 
matter has been accomplished.  

II.  Analysis

The Veteran is seeking service connection for a hand disorder. 

An initial matter, the Board points out that the scope of a claim 
should be construed based on the reasonable expectations of a 
claimant and the evidence developed during the claims process.  
The factors to consider are a veteran's description of his claim, 
the symptoms he describes, and all the information he submits or 
VA obtains in support of the claim.  Therefore, if a veteran 
claims service connection for a specific disorder, any disorder 
reasonably encompassed by the Veteran's claim must be considered.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran has described the scope of his claim to include 
hand pain and Raynaud's phenomenon.  He testified at his February 
2010 Board hearing that he has pain, numbness, and tingling in 
his hands.  His testimony is consistent with the medical 
treatment records.  Accordingly, the Board finds that the scope 
the Veteran's present claim is not limited to a claim of service 
connection for Raynaud's syndrome alone, but also encompasses a 
claim of service connection for any disorder of the hands.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that by extending the benefit of the doubt 
to the Veteran, service connection is warranted.  

The Veteran had two periods of active service.  He first served 
on active duty from July 1989 to April 1994.  He does not 
contend, and the service medical records for this period of 
active service do not show, any indication of his claimed 
symptoms.  Rather, he contends that the disorder had its onset 
during his second period of active duty from October 2003 to 
March 2008.  His service treatment record (STR) for this period 
of active duty contains extensive records relating to his 
complaints.  In fact, beginning in February 2005, he had numerous 
primary care visits, plus neurological evaluations and 
rheumatology consultations, to determine the etiology of his 
complaints of pain, tingling, and numbness in his hands.  In 
December 2006, a physician diagnosed nonspecific bilateral hand 
dysesthesias of unclear etiology, which the physician explained, 
"[c]linically, I suspect the possibility of white phase 
Raynaud's, however, this is not likely a main contributing factor 
to dysesthesias." 

In September 2007, prior to his service separation, the Veteran 
underwent a physical examination.  The Veteran endorsed having a 
history of painful shoulder, elbow or wrist; and numbness or 
tingling; and swollen or painful joints.  He handwrote that he 
had been diagnosed with Raynaud's phenomenon.  It is also noted 
that a "contributory factor is excessive typing/cold 
temperatures."  The reviewing physician noted Raynaud's 
syndrome/phenomenon evaluated by a neurologist; stable without 
work limitations.  Clinical evaluation of the upper extremities 
was normal. 

The STR, in short, demonstrates that the Veteran's symptoms began 
during service.  The evidence also shows, including the Veteran's 
February 2010 Board hearing testimony, that his symptoms have 
persisted after his service separation and continue to affect his 
job on a daily basis.  

In connection with his present claim, the Veteran underwent a VA 
examination in May 2008.  The VA examiner did not have the 
Veteran's claims file available for review.  The Veteran himself, 
however, informed the VA examiner of his pertinent history.  The 
Veteran also supplied the VA examiner with copies of treatment 
records from March 2006, June 2006, and December 2006.  With 
regard to his current symptoms, the Veteran informed the VA 
examiner of his complaints, including cold intolerance of all 
fingers.  The VA examiner then performed a thorough clinical 
evaluation, including a physical examination and review of X-rays 
and laboratory testing results.  Based on the examination 
results, the VA examiner, in pertinent part, diagnosed the 
Veteran with dysesthesia of the bilateral hands, but noted that 
Raynaud's disease had not been confirmed.  The examiner then 
noted that an addendum would be issued once an arterial flow 
study was completed.  

Accordingly, the study was performed at VA in July 2008, and, in 
a July 2008 addendum, the May 2008 VA examiner wrote that there 
is no diagnosis of Raynaud's disease; the Veteran's complaints 
relate to excessive typing, which is required by his job.  The VA 
examiner did not otherwise provide a diagnosis.  

In light of this record, the Board finds that the evidence is at 
least in a state of relative equipoise in showing that the 
Veteran currently has a bilateral hand disorder, variously 
diagnosed as Raynaud's syndrome and dysesthesias, which had its 
onset during his active service.  Accordingly, by extending the 
benefit of the doubt to the Veteran, service connection is 
warranted.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.    

ORDER

Service connection for a bilateral hand disorder, variously 
diagnosed as Raynaud's syndrome and dysesthesias, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


